
	

113 HR 5584 IH: Women's Small Business Ownership Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5584
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. DelBene (for herself, Ms. Chu, Mr. Sean Patrick Maloney of New York, Mrs. Negrete McLeod, Mr. Rush, Ms. Sewell of Alabama, Ms. Norton, Mr. Maffei, Mr. Serrano, Mr. Peters of California, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To reauthorize the women’s business center program of the Small Business Administration, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Women's Small Business Ownership Act of 2014.
		2.DefinitionIn this Act—
			(1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively;
			(2)the term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12102);
			(3)the term microloan program means the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m));
			(4)the term rural small business concern means a small business concern located in a rural area, as that term is defined in section
			 1393(a)(2) of the Internal Revenue Code of 1986; and
			(5)the terms small business concern, small business concern owned and controlled by veterans, and small business concern owned and controlled by women have the meanings given those terms under section 3 of the Small Business Act (15 U.S.C. 632).
			3.Office of Women’s Business OwnershipSection 29(g) of the Small Business Act (15 U.S.C. 656(g)) is amended—
			(1)in paragraph (2)—
				(A)in subparagraph (B)—
					(i)in clause (i), by striking “in the areas” and all that follows through the end of subclause (I),
			 and inserting the following: “to address issues concerning the management,
			 operations, manufacturing, technology, finance, retail and product sales,
			 international trade, Government contracting, and other disciplines
			 required for—
						
							(I)starting, operating, and increasing the business of a small business concern;; and
					(ii)in clause (ii), by striking Women's Business Center program each place that term appears and inserting women's business center program; and
					(B)in subparagraph (C), by inserting before the period at the end the following: , the National Women’s Business Council, and any association of women’s business centers; and
				(2)by adding at the end the following:
				
					(3)TrainingThe Administrator may provide annual programmatic and financial examination training for women’s
			 business ownership representatives and district office technical
			 representatives of the Administration to enable representatives to carry
			 out their responsibilities.
					(4)Program and transparency improvementsThe Administrator shall maximize the transparency of the women’s business center financial
			 assistance proposal process and the programmatic and financial examination
			 process by—
						(A)providing public notice of any announcement for financial assistance under subsection (b) or a
			 grant under subsection (l);
						(B)in the announcement described in subparagraph (A), outlining award and program evaluation criteria
			 and describing the weighting of the criteria for financial assistance
			 under subsection (b) and grants under subsection (l); and
						(C)not later than 60 days after the completion of a site visit to the women's business center (whether
			 conducted for an audit, performance review, or other reason), when
			 feasible, providing to each women’s business center a copy of any site
			 visit reports or evaluation reports prepared by district office technical
			 representatives or officers or employees of the Administration..
			4.Women’s Business Center Program
			(a)Women’s Business Center financial assistanceSection 29 of the Small Business Act (15 U.S.C. 656) is amended—
				(1)in subsection (a)—
					(A)by striking paragraph (4);
					(B)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
					(C)by inserting after paragraph (1) the following:
						
							(2)the term association of women’s business centers means an organization—
								(A)that represents not less than 51 percent of the women’s business centers that participate in a
			 program under this section; and
								(B)whose primary purpose is to represent women’s business centers;
								(3)the term eligible entity means—
								(A)a private nonprofit organization;
								(B)a State, regional, or local economic development organization;
								(C)a development, credit, or finance corporation chartered by a State;
								(D)a junior or community college, as defined in section 312(f) of the Higher Education Act of 1965 (20
			 U.S.C. 1058(f)); or
								(E)any combination of entities listed in subparagraphs (A) through (D);; and
					(D)by adding after paragraph (5), as so redesignated, the following:
						
							(6)the term women's business center means a project conducted by an eligible entity under this section.;
					(2)in subsection (b)—
					(A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), and adjusting the
			 margins accordingly;
					(B)by striking The Administration and all that follows through 5-year projects and inserting the following:
						
							(1)In generalThe Administration may provide financial assistance to an eligible entity to conduct a project
			 under this section;
					(C)by striking The projects shall and inserting the following:
						
							(2)Use of fundsThe project shall be designed to provide training and counseling that meets the needs of women,
			 especially socially and economically disadvantaged women, and shall; and
					(D)by adding at the end the following:
						
							(3)Amount of financial assistanceThe Administrator may award financial assistance under this subsection of not more than $250,000
			 per project year.
							(4)Consultation with associations of women’s business centersThe Administrator shall seek advice, input, and recommendations for policy changes from any
			 association of women’s business centers to develop—
								(A)a training program for the staff of women’s business centers; and
								(B)recommendations to improve the policies and procedures for governing the general operations and
			 administration of the women’s business center program, including grant
			 program improvements under subsection (g)(4).; 
					(3)in subsection (c)—
					(A)in paragraph (1) by striking the recipient organization and inserting an eligible entity;
					(B)in paragraph (3), in the second sentence, by striking a recipient organization and inserting an eligible entity;
					(C)in paragraph (4)—
						(i)by striking recipient of assistance and inserting eligible entity;
						(ii)by striking such organization and inserting the eligible entity; and
						(iii)by striking recipient and inserting eligible entity; and
						(D)by adding at the end the following:
						
							(5)Separation of project and fundsAn eligible entity shall—
								(A)carry out a project under this section separately from other projects, if any, of the eligible
			 entity; and
								(B)separately maintain and account for any financial assistance under this section.;
					(4)in subsection (e)—
					(A)by striking applicant organization and inserting eligible entity;
					(B)by striking a recipient organization and inserting an eligible entity; and
					(C)by striking site;
					(5)by striking subsection (f) and inserting the following:
					
						(f)Applications and criteria for initial financial assistance
							(1)ApplicationEach eligible entity desiring financial assistance under subsection (b) shall submit to the
			 Administrator an application that contains—
								(A)a certification that the eligible entity—
									(i)has designated an executive director or program manager, who may be compensated using financial
			 assistance under subsection (b) or other sources, to manage the center;
									(ii)as a condition of receiving financial assistance under subsection (b), agrees—
										(I)to receive a site visit at the discretion of the Administrator as part of the final selection
			 process;
										(II)to undergo an annual programmatic and financial examination; and
										(III)to remedy any problems identified pursuant to the site visit or examination under subclause (I) or
			 (II); and
										(iii)meets the accounting and reporting requirements established by the Director of the Office of
			 Management and Budget;
									(B)information demonstrating that the eligible entity has the ability and resources to meet the needs
			 of the market to be served by the women's business center for which
			 financial assistance under subsection (b) is sought, including the ability
			 to obtain the non-Federal contribution required under subsection (c);
								(C)information relating to the assistance to be provided by the women's business center for which
			 financial assistance under subsection (b) is sought in the area in which
			 the women's business center is located;
								(D)information demonstrating the experience and effectiveness of the eligible entity in—
									(i)conducting financial, management, and marketing assistance programs, as described in subsection
			 (b)(2), which are designed to teach or upgrade the business skills of
			 women who are business owners or potential business owners;
									(ii)providing training and services to a representative number of women who are socially and
			 economically disadvantaged; and
									(iii)working with resource partners of the Administration and other entities, such as universities; and
									(E)a 5-year plan that describes the ability of the women's business center for which financial
			 assistance is sought—
									(i)to serve women who are business owners or potential business owners by conducting training and
			 counseling activities; and
									(ii)to provide training and services to a representative number of women who are socially and
			 economically disadvantaged.
									(2)Review and approval of applications for initial financial assistance
								(A)In generalThe Administrator shall—
									(i)review each application submitted under paragraph (1), based on the information described in such
			 paragraph and the criteria set forth under subparagraph (B) of this
			 paragraph; and
									(ii)to the extent practicable, as part of the final selection process, conduct a site visit to each
			 women's business center for which financial assistance under subsection
			 (b) is sought.
									(B)Selection criteria
									(i)In generalThe Administrator shall evaluate applicants for financial assistance under subsection (b) in
			 accordance with selection criteria that are—
										(I)established before the date on which applicants are required to submit the applications;
										(II)stated in terms of relative importance; and
										(III)publicly available and stated in each solicitation for applications for financial assistance under
			 subsection (b) made by the Administrator.
										(ii)Required criteriaThe selection criteria for financial assistance under subsection (b) shall include—
										(I)the experience of the applicant in conducting programs or ongoing efforts designed to teach or
			 enhance the business skills of women who are business owners or potential
			 business owners;
										(II)the ability of the applicant to begin a project within a minimum amount of time, as established
			 under the program announcement or by regulation;
										(III)the ability of the applicant to provide training and services to a representative number of women
			 who are socially and economically disadvantaged; and
										(IV)the location for the women's business center proposed by the applicant, including whether the
			 applicant is located in a State in which there is not a women's business
			 center receiving funding from the Administration.
										(C)ProximityIf the principal place of business of an applicant for financial assistance under subsection (b) is
			 located less than 50 miles from the principal place of business of a
			 women’s business center that received funds under this section on or
			 before the date of the application, the applicant shall not be eligible
			 for the financial assistance, unless the applicant submits a detailed
			 written justification of the need for an additional center in the area in
			 which the applicant is located.
								(D)Record retentionThe Administrator shall maintain a copy of each application submitted under this subsection for not
			 less than 7 years.; and
				(6)in subsection (m)—
					(A)by striking paragraph (3) and inserting the following:
						
							(3)Application and approval for renewal grants
								(A)Solicitation of applicationsThe Administrator shall solicit applications and award grants under this subsection for the first
			 fiscal year beginning after the date of enactment of the Women's Small Business Ownership Act of 2014, and every third fiscal year thereafter.
								(B)Contents of applicationEach eligible entity desiring a grant under this subsection shall submit to the Administrator an
			 application that contains—
									(i)a certification that the applicant—
										(I)is an eligible entity;
										(II)has designated an executive director or program manager to manage the women's business center
			 operated by the applicant; and
										(III)as a condition of receiving a grant under this subsection, agrees—
											(aa)to receive a site visit as part of the final selection process;
											(bb)to submit, for the 2 full fiscal years before the date on which the application is submitted,
			 annual programmatic and financial examination reports or certified copies
			 of the compliance supplemental audits under OMB Circular A–133 of the
			 applicant; and
											(cc)to remedy any problem identified pursuant to the site visit or examination under item (aa) or (bb);
											(ii)information demonstrating that the applicant has the ability and resources to meet the needs of the
			 market to be served by the women's business center for which a grant under
			 this subsection is sought, including the ability to obtain the non-Federal
			 contribution required under paragraph (4)(C);
									(iii)information relating to assistance to be provided by the women's business center in the area served
			 by the women's business center for which a grant under this subsection is
			 sought;
									(iv)information demonstrating that the applicant has worked with resource partners of the
			 Administration and other entities;
									(v)a 3-year plan that describes the ability of the women's business center for which a grant under
			 this subsection is sought—
										(I)to serve women who are business owners or potential business owners by conducting training and
			 counseling activities; and
										(II)to provide training and services to a representative number of women who are socially and
			 economically disadvantaged; and
										(vi)any additional information that the Administrator may reasonably require.
									(C)Review and approval of applications for grants
									(i)In generalThe Administrator shall—
										(I)review each application submitted under subparagraph (B), based on the information described in
			 such subparagraph and the criteria set forth under clause (ii) of this
			 subparagraph; and
										(II)at the discretion of the Administrator, and as part of the final selection process, conduct a site
			 visit to each women's business center for which a grant under this
			 subsection is sought.
										(ii)Selection criteria
										(I)In generalThe Administrator shall evaluate applicants for grants under this subsection in accordance with
			 selection criteria that are—
											(aa)established before the date on which applicants are required to submit the applications;
											(bb)stated in terms of relative importance; and
											(cc)publicly available and stated in each solicitation for applications for grants under this
			 subsection made by the Administrator.
											(II)Required criteriaThe selection criteria for a grant under this subsection shall include—
											(aa)the total number of entrepreneurs served by the applicant;
											(bb)the total number of new startup companies assisted by the applicant;
											(cc)the percentage of clients of the applicant that are socially or economically disadvantaged; and
											(dd)the percentage of individuals in the community served by the applicant who are socially or
			 economically disadvantaged.
											(iii)Conditions for continued fundingIn determining whether to make a grant under this subsection, the Administrator—
										(I)shall consider the results of the most recent evaluation of the women's business center for which a
			 grant under this subsection is sought, and, to a lesser extent, previous
			 evaluations; and
										(II)may withhold a grant under this subsection, if the Administrator determines that the applicant has
			 failed to provide the information required to be provided under this
			 paragraph, or the information provided by the applicant is inadequate.
										(D)NotificationNot later than 60 days after the date of each deadline to submit applications, the Administrator
			 shall approve or deny any application under this paragraph and notify the
			 applicant for each such application of the approval or denial.
								(E)Record retentionThe Administrator shall maintain a copy of each application submitted under this paragraph for not
			 less than 7 years.; and
					(B)by striking paragraph (5) and inserting the following:
						
							(5)Award to previous recipientsThere shall be no limitation on the number of times the Administrator may award a grant to an
			 applicant under this subsection..
					(b)Technical and conforming amendmentsSection 29 of the Small Business Act (15 U.S.C. 656) is amended—
				(1)in subsection (h)(2), by striking to award a contract (as a sustainability grant) under subsection (l) or;
				(2)in subsection (j)(1), by striking The Administration and inserting Not later than November 1 of each year, the Administrator;
				(3)in subsection (k)—
					(A)by striking paragraphs (1) and (4);
					(B)by redesignating paragraph (3) as paragraph (4);
					(C)by inserting before paragraph (2) the following:
						
							(1)In generalThere are authorized to be appropriated to the Administration to carry out this section, to remain
			 available until expended, $26,750,000 for each of fiscal years 2015
			 through 2019.; and
					(D)by inserting after paragraph (2) the following:
						
							(3)Continuing grant and cooperative agreement authority
								(A)Prompt disbursementUpon receiving funds to carry out this section for a fiscal year, the Administrator shall, to the
			 extent practicable, promptly reimburse funds to any women’s business
			 center awarded financial assistance under this section if the center meets
			 the eligibility requirements under this section.
								(B)Suspension or terminationIf the Administrator has entered into a grant or cooperative agreement with a women's business
			 center under this section, the Administrator may not suspend or terminate
			 the grant or cooperative agreement, unless the Administrator—
									(i)provides the women's business center with written notification setting forth the reasons for that
			 action; and
									(ii)affords the women's business center an opportunity for a hearing, appeal, or other administrative
			 proceeding under chapter 5 of title 5, United States Code.;
					(4)in subsection (m)—
					(A)in paragraph (2), by striking subsection (b) or (l) and inserting this subsection or subsection (b); and
					(B)in paragraph (4)(D), by striking or subsection (l); and
					(5)by redesignating subsections (m), (n), and (o), as amended by this Act, as subsections (l), (m),
			 and (n), respectively.
				(c)Effect on existing grants
				(1)Terms and conditionsA nonprofit organization receiving a grant under section 29(m) of the Small Business Act (15 U.S.C.
			 656(m)), as in effect on the day before the date of enactment of this Act,
			 shall continue to receive the grant under the terms and conditions in
			 effect for the grant on the day before the date of enactment of this Act,
			 except that the nonprofit organization may not apply for a renewal of the
			 grant under section 29(m)(5) of the Small Business Act (15 U.S.C.
			 656(m)(5)), as in effect on the day before the date of enactment of this
			 Act.
				(2)Length of renewal grantThe Administrator may award a grant under section 29(l) of the Small Business Act, as so
			 redesignated by subsection (a)(5) of this section, to a nonprofit
			 organization receiving a grant under section 29(m) of the Small Business
			 Act (15 U.S.C. 656(m)), as in effect on the day before the date of
			 enactment of this Act, for the period—
					(A)beginning on the day after the last day of the grant agreement under such section 29(m); and
					(B)ending at the end of the third fiscal year beginning after the date of enactment of this Act.
					5.Matching requirements under women's business center program
			(a)In generalSection 29(c) of the Small Business Act (15 U.S.C. 656(c)), as amended by section 4 of this Act, is
			 amended—
				(1)in paragraph (1), by striking As a condition and inserting Subject to paragraph (6), as a condition; and
				(2)by adding at the end the following:
					
						(6)Waiver of non-Federal share relating to technical assistance and counseling
							(A)In generalUpon request by a recipient organization, and in accordance with this paragraph, the Administrator
			 may waive, in whole or in part, the requirement to obtain non-Federal
			 funds under this subsection for the technical assistance and counseling
			 activities of the recipient organization carried out using financial
			 assistance under this section for a fiscal year. The Administrator may not
			 waive the requirement for a recipient organization to obtain non-Federal
			 funds under this paragraph for more than a total of 2 consecutive fiscal
			 years.
							(B)ConsiderationsIn determining whether to waive the requirement to obtain non-Federal funds under this paragraph,
			 the Administrator shall consider—
								(i)the economic conditions affecting the recipient organization;
								(ii)the impact a waiver under this clause would have on the credibility of the women's business center
			 program under this section;
								(iii)the demonstrated ability of the recipient organization to raise non-Federal funds; and
								(iv)the performance of the recipient organization.
								(C)LimitationThe Administrator may not waive the requirement to obtain non-Federal funds under this paragraph if
			 granting the waiver would undermine the credibility of the women's
			 business center program under this section.
							(7)SolicitationNotwithstanding any other provision of law, a recipient organization may—
							(A)solicit cash and in-kind contributions from private individuals and entities to be used to carry
			 out the activities of the recipient organization under the project
			 conducted under this section; and
							(B)use amounts made available by the Administration under this section for the cost of such
			 solicitation and management of the contributions received..
				(b)Regulations
				(1)In generalThe Administrator shall—
					(A)except as provided in paragraph (2), and not later than 1 year after the date of enactment of this
			 Act, publish in the Federal Register proposed regulations by the
			 Administrator to carry out the amendments made to section 29 of the Small
			 Business Act by this Act; and
					(B)accept public comments on such proposed regulations for not less than 60 days.
					(2)Existing proposed regulationsParagraph (1)(A) shall not apply to the extent proposed regulations by the Administrator have been
			 published on the date of enactment of this Act that are sufficient to
			 carry out the amendments made to section 29 of the Small Business Act by
			 this Act.
				6.Study and report on economic issues facing women's business centers
			(a)StudyThe Comptroller General of the United States shall conduct a broad study of the unique economic
			 issues facing women's business centers located in covered areas to
			 identify—
				(1)the difficulties such centers face in raising non-Federal funds;
				(2)the difficulties such centers face in competing for financial assistance, non-Federal funds, or
			 other types of assistance;
				(3)the difficulties such centers face in writing grant proposals; and
				(4)other difficulties such centers face because of the economy in the type of covered area in which
			 such centers are located.
				(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit
			 to Congress a report containing the results of the study under subsection
			 (a), which shall include recommendations, if any, regarding how to—
				(1)address the unique difficulties women's business centers located in covered areas face because of
			 the type of covered area in which such centers are located;
				(2)expand the presence of, and increase the services provided by, women's business centers located in
			 covered areas; and
				(3)best use technology and other resources to better serve women business owners located in covered
			 areas.
				(c)Definition of covered areaIn this section, the term covered area means—
				(1)any State that is predominantly rural, as determined by the Administrator;
				(2)any State that is predominantly urban, as determined by the Administrator; and
				(3)any State or territory that is an island.
				7.Study and report on oversight of women's business centers
			(a)StudyThe Comptroller General of the United States shall conduct a study of the oversight of women's
			 business centers by the Administrator, which shall include—
				(1)an analysis of the coordination by the Administrator of the activities of women's business centers
			 with the activities of small business development centers, the Service
			 Corps of Retired Executives, and Veteran Business Outreach Centers;
				(2)a comparison of the types of individuals and small business concerns served by women's business
			 centers and the types of individuals and small business concerns served by
			 small business development centers, the Service Corps of Retired
			 Executives, and Veteran Business Outreach Centers; and
				(3)an analysis of performance data for women's business centers that evaluates how well women's
			 business centers are carrying out the mission of women's business centers
			 and serving individuals and small business concerns.
				(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit
			 to Congress a report containing the results of the study under subsection
			 (a), which shall include recommendations, if any, for eliminating the
			 duplication of services provided by women's business centers, small
			 business development centers, the Service Corps of Retired Executives, and
			 Veteran Business Outreach Centers.
			8.Sole source contracts for small business concerns owned and controlled by women
			(a)In generalSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended by adding at the end the
			 following:
				
					(7)Authority for sole source contracts for economically disadvantaged small business concerns owned
			 and controlled by women in underrepresented industriesA contracting officer may award a sole source contract under this subsection to a small business
			 concern owned and controlled by women that meets the requirements under
			 paragraph (2)(A) if—
						(A)the small business concern owned and controlled by women is in an industry in which small business
			 concerns owned and controlled by women are underrepresented, as determined
			 by the Administrator;
						(B)the contracting officer determines that the small business concern owned and controlled by women is
			 a responsible contractor with respect to performance of the contract
			 opportunity;
						(C)the anticipated award price of the contract, including options, is not more than—
							(i)$6,500,000, in the case of a contract opportunity assigned a North American Industry Classification
			 System code for manufacturing; or
							(ii)$4,000,000, in the case of any other contract opportunity; and
							(D)in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price.
						(8)Authority for sole source contracts for small business concerns owned and controlled by women in
			 substantially underrepresented industriesA contracting officer may award a sole source contract under this subsection to a small business
			 concern owned and controlled by women that meets the requirements under
			 paragraph (2)(E) if—
						(A)the small business concern owned and controlled by women is in an industry in which small business
			 concerns owned and controlled by women are substantially underrepresented,
			 as determined by the Administrator;
						(B)the contracting officer determines that the small business concern owned and controlled by women is
			 a responsible contractor with respect to performance of the contract
			 opportunity;
						(C)the anticipated award price of the contract, including options, is not more than—
							(i)$6,500,000, in the case of a contract opportunity assigned a North American Industry Classification
			 System code for manufacturing; or
							(ii)$4,000,000, in the case of any other contract opportunity; and
							(D)in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price..
			(b)Reporting on goals for sole source contracts for small business concerns owned and controlled by
			 womenSection 15(h)(2)(E)(viii) of the Small Business Act (15 U.S.C. 644(h)(2)(E)(viii)) is amended—
				(1)in subclause (IV), by striking and at the end;
				(2)by redesignating subclause (V) as subclause (VIII); and
				(3)by inserting after subclause (IV) the following:
					
						(V)through sole source contracts awarded under section 8(m)(7);
						(VI)through sole source contracts awarded under section 8(m)(8);
						(VII)by industry for contracts described in subclause (III), (IV), (V), or (VI); and.
				(c)Deadline for report on underrepresented industries acceleratedSection 29(o)(2) of the Small Business Act (15 U.S.C. 656(o)(2)) is amended—
				(1)by striking 5 years after the date of enactment of this subsection and inserting January 2, 2015; and
				(2)by striking 5-year period and inserting 2-year or 5-year period, as applicable,.
				(d)Technical and conforming amendmentsSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended—
				(1)in paragraph (2)(C), by striking paragraph (3) and inserting paragraph (4); and
				(2)in paragraph (5), by striking paragraph (2)(F) each place it appears and inserting paragraph (2)(E).
				9.Small business intermediary lending programSection 7(l) of the Small Business Act (15 U.S.C. 636(l)) is amended—
			(1)in the subsection heading, by striking Pilot;
			(2)in paragraph (1)(B), by striking pilot;
			(3)in paragraph (2)—
				(A)by striking 3-year ; and
				(B)by striking pilot;
				(4)in paragraph (4)—
				(A)by striking subparagraph (B) and inserting the following:
					
						(B)Loan limits
							(i)In generalNo single loan to an eligible intermediary under this subsection may exceed $1,000,000.
							(ii)Total amountThe total amount outstanding and committed to an eligible intermediary by the Administrator under
			 the Program may not exceed $5,000,000.; and
				(B)by striking subparagraph (G) and inserting the following:
					
						(G)Maximum amountsThe Administrator may make loans under the Program—
							(i)during each of fiscal years 2015, 2016, and 2017, in a total amount of not more than $20,000,000;
			 and
							(ii)during fiscal year 2018 and each fiscal year thereafter, using such amounts as are made available
			 for the Program.; and
				(5)by striking paragraph (6).
			10.Access to capital for small business concerns
			(a)Microloan programSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—
				(1)in paragraph (1)(B)(i), by striking short-term,;
				(2)in paragraph (3)(C), by striking $5,000,000 and inserting $7,000,000;
				(3)in paragraph (4)—
					(A)by striking subparagraph (E); and
					(B)by redesignating subparagraph (F) as subparagraph (E);
					(4)in paragraph (6)—
					(A)in subparagraph (A), by striking short-term,; and
					(B)by adding at the end the following:
						
							(F)Report to commercial credit reporting agenciesThe Administrator shall establish a process under which an intermediary that makes a loan to a
			 small business concern under this paragraph shall provide to 1 or more of
			 the commercial credit reporting agencies, through the Administration or
			 independently, including through third party intermediaries, information
			 on the small business concern that is relevant to credit reporting,
			 including the payment activity of the small business concern on the loan.; 
					(5)in paragraph (7)—
					(A)by striking Program and all that follows through Under and inserting the following: Number of participants.—Under; and
					(B)by striking subparagraph (B);
					(6)in paragraph (8), by striking such intermediaries and all the follows through the period at the end and inserting the following: intermediaries that serve a diversity of geographic areas in the United States to ensure
			 appropriate availability of loans for small business concerns in all
			 industries that are located in metropolitan, nonmetropolitan, and rural
			 areas.; and
				(7)in paragraph (11)(B), by striking short-term,.
				(b)Guarantee fee waiverDuring fiscal year 2016, the Administrator may not collect a guarantee fee under section
			 7(a)(18)(A)(i) of the Small Business Act (15 U.S.C. 636(a)(18)(A)(i)) with
			 respect to a loan guaranteed under section 7(a) of such Act, unless
			 amounts are made available to the Administrator to subsidize the cost of
			 guaranteeing such loans for fiscal year 2016.
			(c)Annual report
				(1)In generalNot later than 1 year after the date of enactment of this Act, and every year thereafter, the
			 Office of Capital Access of the Administration shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report on
			 assistance provided by the Administration under—
					(A)section 7(a) of the Small Business Act (15 U.S.C. 636(a));
					(B)the microloan program;
					(C)part A of title III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.); and
					(D)section 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696).
					(2)RequirementEach report required under paragraph (1) shall include, for the year preceding the date on which
			 the report is submitted—
					(A)for each type of assistance described under subparagraphs (A), (B), and (D) of paragraph (1)—
						(i)the number of loans made by the Administration;
						(ii)the total amount of loans made by the Administration;
						(iii)the percentage of the number and total amount of loans made by the Administration to—
							(I)rural small business concerns;
							(II)small business concerns owned and controlled by individuals with a disability;
							(III)small business concerns owned and controlled by low-income individuals, broken down by each racial
			 or ethnic minority group of which those individuals are members;
							(IV)small business concerns owned and controlled by veterans;
							(V)small business concerns owned and controlled by women; and
							(VI)small business concerns owned and controlled by members of a racial or ethnic minority group,
			 broken down by each such racial or ethnic minority group; and
							(iv)the number of jobs created and retained by borrowers as a result of such assistance; and
						(B)for assistance described under subparagraph (C) of paragraph (1)—
						(i)the number of investments made by small business investment companies;
						(ii)the total amount of equity capital provided and loans made by small business investment companies;
						(iii)the percentage of the number of investments and loans made and total amount of equity capital
			 provided by small business investment companies to—
							(I)rural small business concerns;
							(II)small business concerns owned and controlled by individuals with a disability;
							(III)small business concerns owned and controlled by low-income individuals, broken down by each racial
			 or ethnic minority group of which those individuals are members;
							(IV)small business concerns owned and controlled by veterans;
							(V)small business concerns owned and controlled by women; and
							(VI)small business concerns owned and controlled by members of a racial or ethnic minority group,
			 broken down by each such racial or ethnic minority group;
							(iv)the number of jobs created and retained by small business concerns as a result of investments made
			 by small business investment companies; and
						(v)the number of licenses issued by the Administration under section 301(c) of the Small Business
			 Investment Act (15 U.S.C. 681(c)), including the percentage of licenses
			 issued to entities headed by a woman or a member of a racial or ethnic
			 minority, respectively.
						11.Sense of the HouseIt is the sense of the House of Representatives that—
			(1)access to capital for small business concerns owned and controlled by women comes from a variety of
			 sources, including important contributions and early investments from
			 angel capital and other venture capital investors; and
			(2)those investors should continue to work to develop small business concerns owned and controlled by
			 women to expand the rate at which those women receive venture investment.
			
